Citation Nr: 0915903	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, 
claimed as a secondary to the service-connected residuals of 
a fractured right ankle.

2. Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as secondary to the 
service-connected residuals of a fractured right ankle.

3. Entitlement to service connection for psychiatric 
disability, claimed as secondary to the service-connected 
residuals of a fractured right ankle.

4. Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of a fractured right ankle.





REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 2001, the Board denied the claims shown on the title 
page of this decision.  In April 2003, pursuant to a joint 
motion of the parties, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's July 2001 
decision and remanded for readjudication consistent with the 
motion.  After multiple remands, the Board again denied the 
Veteran's claims in a decision issued in August 2004.  The 
Board notes that, also in that decision, it remanded the 
Veteran's claim for an increased disability rating in excess 
of 30 percent for his service-connected residuals of a right 
ankle disability, which is still pending at the RO.  
The appellant again appealed to the Court.  In a September 
2006 decision, the Court vacated the Board's August 2004 
decision and remanded the claims for further development.  
Pursuant to the Court's order, the Board remanded the 
Veteran's claims in April 2007 for additional development.

Issues 3 and 4 above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not causally related to or 
aggravated by his service-connected right ankle disability, 
nor is it otherwise related to service.

2.  The Veteran's residuals of a cerebrovascular accident are 
not causally related to or aggravated by his service-
connected right ankle disability, nor is it otherwise related 
to service.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in service, 
did not manifest within one year after separation from 
service, and is not proximately due to, the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2008).

2.  Residuals of a cerebrovascular accident were not incurred 
in service, did not manifest within one year after separation 
from service, and are not proximately due to, the result of 
or aggravated by a service-connected disability.  38 U.S.C.A.  
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the initial AOJ decision on the 
Veteran's claims for service connection was prior to the 
enactment of VA's present duty to notify.  However, notice 
was provided to the Veteran in December 2003 and April 2008.  
The Board finds that the notices provided fully comply with 
VA's duty to notify and the delay in providing notice was not 
prejudicial to the Veteran as he was provided with 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in 
timing of notice may be cured by affording the Veteran 
appropriate notice and subsequent adjudication).

Furthermore, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  

The Board notes that the Veteran, through his attorney, 
submitted additional medical evidence directly to the Board 
in July 2008 and August 2008.  This additional evidence had 
not previously been considered by the RO.  Although the 
Veteran has not submitted a waiver of RO consideration of the 
new evidence, the Board finds that it is either not relevant 
to the Veteran's claims being decided herein or is cumulative 
of evidence already of record.  Thus, the Board can proceed 
to adjudicate the Veteran's claims despite this new evidence 
without prejudicing the Veteran.  

Furthermore, the Board notes that, pursuant to the August 
2004 remand of the claim for an increased rating for 
residuals of a right ankle disability, the RO requested the 
Veteran's Social Security Administration disability records.  
In a response from the Social Security Administration 
National Records Center (NRC) dated September 30, 2005, the 
NRC stated that they could not send the Veteran's medical 
records because, after an exhaustive and comprehensive 
search, they were not able to locate the folder.  The Board 
finds, therefore, that the first reason for the Court's 
October 2006 remand (obtain the Veteran's Social Security 
Administration records) has been addressed, and no further 
action regarding that instruction is needed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examinations on his claims in April 1999 and 
October 2007.  The Board notes that the October 2007 VA 
examinations were conducted in accordance with the Court's 
September 2006 decision.  Furthermore, the Board has obtained 
a medical advisory opinion from a VHA specialist, which was 
provided in December 2008.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Hypertension

There is no question that the Veteran has hypertension.  The 
earliest record reflecting a diagnosis of hypertension is a 
private outpatient record dated in February 1981.  The 
Veteran has continued to receive private and VA treatment for 
his diagnosed hypertension since then.

In testimony before the Board in November 1997, in testimony 
during a hearing at the RO in August 2000 and in numerous 
written communications, the Veteran and his spouse have 
contended that the Veteran's service-connected right ankle 
disability has caused such severe pain that it resulted in 
high blood pressure or in a permanent aggravation of his high 
blood pressure.  The question at issue is, however, whether 
there is competent medical evidence establishing that the 
Veteran's hypertension is proximately due to or the result 
of, or has been permanently aggravated by his service-
connected right ankle disability.  

Multiple medical records show the Veteran complained of his 
right ankle pain affecting his blood pressure.  In May 1994, 
the Veteran claimed the pain in his right leg was causing his 
blood pressure to rise; however, the Veteran was assessed to 
have renal hypertension due to stenosis of the kidneys.  

A December 1987 VA treatment note shows the Veteran and his 
wife remarked that the Veteran's blood pressure rises when he 
experiences pain with knots forming on the back of his head.  
They expressed concern of the Veteran having a stroke in 
reaction to pain.  The VA physician noted that high levels of 
anxiety and tension existed in the Veteran, and his pain did 
seem to exacerbate his blood pressure.  

In a February 1988 statement, one of the Veteran's private 
treating physicians stated that the Veteran was under his 
care for degenerative right ankle arthritis and high blood 
pressure, and that "[a]nkle pains effects [sic] blood 
pressure."

In a statement received in January 1999, another private 
treating physician noted that the Veteran was contending that 
his foot problems had increased his blood pressure, which 
then sent his overall health on a downhill slope. This 
physician stated that any pain anywhere could more or less 
cause increased blood pressure and other medical problems, 
and, to this physician's knowledge, any physical change could 
necessitate increase in blood pressure and one could develop 
any possible medical problems.

While the above physicians' statements suggest that the 
Veteran's ankle pain had some affect on his blood pressure, 
they do not specifically opine that the ankle pain either 
caused or permanently aggravated the Veteran's hypertension.  
Furthermore, the February 1988 statement fails to provide any 
clinical basis (only the Veteran's report) to support the 
conclusion that the Veteran's ankle pain affects his blood 
pressure.  Thus, this statement is afforded little probative 
value as to whether the Veteran's blood pressure is caused or 
aggravated by his service-connected right ankle disability.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a 
medical opinion.).  

Moreover the January 1999 statement is too inconclusive to 
support a finding of a nexus relationship because the 
physician only makes a general statement that any physical 
change, such as pain, could cause an increase in blood 
pressure.  Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Thus, this physician's statement is also 
afforded little to no probative value.

Conversely, VA treatment records from 1989 through 1993 
indicate the Veteran's blood pressure was affected because he 
either was on suboptimal medication levels or he was 
noncompliant with taking his medications.  (See VA treatment 
notes from October 1989, July 1992, September 1992 and 
December 1993.)  

The Veteran underwent a VA heart and hypertension examination 
in July 1998.  The examiner noted that the Veteran was a very 
poor historian, and his wife gave the Veteran's history.  The 
examiner stated that the Veteran has had an established 
diagnosis of hypertension of only seven years' duration, but 
he has worn a support shoe with braces for over 10 years 
following a right ankle fracture in service.  The examiner 
also noted the Veteran's history is significant for a left 
sided cardiovascular accident with right hemiparesis and 
partial aphasia one year before with hospitalization and 
rehabilitation therapy, which he was currently continuing to 
receive.  

Following a physical examination, the examiner's diagnosis 
was well-controlled hypertension, and old fracture of the 
right ankle.  After noting the Veteran's claim that his 
hypertension is due to the fracture of the right ankle 
sustained in service, the VA examiner opined that the 
Veteran's hypertension was not related to his ankle fracture 
because hypertension is an independent disease process 
involving the peripheral blood vessels and the heart.

In April 1999, the same VA examiner conducted another 
examination of the Veteran and again assessed the Veteran to 
have long-standing hypertension that is well-controlled with 
antihypertensive therapy.  After reviewing the claims folder, 
including the opinion from the Veteran's then private 
treating physician, and examining the Veteran, the examiner 
concluded that, while pain in any part of the body may 
transiently increase one's blood pressure, it does not cause 
hypertension and does not require any long-term treatment.  
Rather the Veteran's hypertension is an independent disease 
process unrelated to the pain from the old healed ankle 
fracture.  

The Veteran was provided a third VA examination in October 
2007.  It was noted that the Veteran is a very poor historian 
and his wife remained in the exam room to help give the 
history particulars.  It was noted that the Veteran had a 
long history of hypertension (although he could not say for 
how many years), and that it has been under fairly good 
control for the last few years.  He denied frequent 
hospitalizations for uncontrolled hypertension for the last 
few years, and no recent hypertensive crisis.  The examiner 
noted the findings of the previous examiner, and that the 
Veteran's wife insisted that the examiner state that the 
hypertension is caused by pain.  

After reviewing the claims file, interviewing the Veteran and 
his wife and examining the Veteran, the examiner assessed the 
Veteran to have hypertension.  He opined that the Veteran's 
hypertension is not likely related to his service-connected 
right ankle condition or any other disease or condition 
during active military service.  He stated that pain can give 
temporary elevation of blood pressure but does not give 
complete permanent hypertension that requires treatment with 
antihypertensive medications.  Rather hypertension is a form 
of disease that involves mainly the blood vessels and is not 
caused by isolated joint problems, such as the right ankle 
condition that the Veteran has been suffering from.  

Finally, in December 2008, the Board obtained a medical 
expert opinion from a VA specialist.  The medical expert 
stated that there is no medical support for the contention 
that severe pain or any other untoward symptomatology 
associated with the Veteran's chronic right ankle disability 
aggravated his hypertension.  In support of her opinion, the 
medical expert referred to the Veteran's service treatment 
records that show that, on the day of his injury in service, 
his blood pressure was 144/80.  The medical expert stated 
that, had pain been a factor in raising the Veteran's blood 
pressure, one would expect pain to have raised his blood 
pressure on the day of his injury as well.

In weighing these VA opinions against the private physicians' 
statements, the Board finds them to be more probative and 
persuasive because they are based upon a full review of the 
Veteran's medical history (thus are factually accurate) and 
are based upon fully articulated sound reasoning, unlike 
those statements of the private physicians.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion.).  

As for the Veteran's and his spouse's statements and 
testimony, the Board notes that it does not question the 
sincerity of the Veteran and his spouse.  As lay people, 
however, neither of them is competent to establish a medical 
diagnosis or show a medical etiology merely by his or her own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because neither the 
Veteran nor his spouse is professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, their 
statements and testimony that the Veteran's hypertension was 
either caused or aggravated by his service-connected right 
ankle disability are afforded little probative weight.

Finally, at his November 1997 hearing, the Veteran submitted 
excerpts from a medical textbook which suggested, in 
pertinent part, a relationship between feelings of pain and 
increased blood pressure level.  Such evidence, however, is 
not sufficient to establish a nexus between the Veteran's 
service-connected right ankle disability and his current 
hypertension.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
(held that various medical authorities and treatises 
submitted by the appellant did not constitute the requisite 
competent medical evidence needed to show a nexus between the 
Veteran's service-connected disability and the disability for 
which service connection was being sought because such 
treatise evidence did not relate the Veteran's current 
disability to his service-connected disability).  The medical 
treatise evidence, therefore, is not competent medical 
evidence to establish that the Veteran's hypertension is in 
fact caused or aggravated by his service-connected right 
ankle disability.

Thus, the Board finds that the weight of the competent 
medical evidence is against finding that the Veteran's 
current hypertension was either caused by (i.e., proximately 
due to or the result of) or permanently aggravated by his 
service-connected right ankle disability.  Furthermore, the 
Board finds that the evidence does not support a finding of 
service connection on any other basis because the medical 
evidence clearly shows that the Veteran's hypertension did 
not manifest in service or to a compensable degree within one 
year after service.  Rather he was diagnosed with 
hypertension many years after service, and there is no 
competent medical evidence to establish that his current 
hypertension is in any way related to any injury or disease 
incurred in service.

The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be 
denied.

Residuals of Cerebrovascular Accidents

The Veteran and his spouse contend that the Veteran has had 
repeated cerebrovascular accidents because of uncontrolled 
hypertension caused by pain from his service-connected right 
ankle disability.  Current medical evidence shows the Veteran 
is diagnosed to have right hemiparesis and dementia and a 
mood disorder due to his history of multiple strokes.  (See 
VA examination reports from April 1999 and October 2007.)

Despite the allegation that the Veteran has had multiple 
strokes (including a report by his spouse at the October 2007 
VA mental disorders examination that the Veteran has had "12 
strokes over the past several years"), there is only medical 
evidence of treatment for two hypertensive hemorrhagic 
strokes.  (See the December 2008 statement from the VA 
medical expert.) 

The first was in December 1992.  The Veteran was admitted for 
complaints of a severe headache felt to be due to his labile 
blood pressure.  On arrival at the hospital, he had a blood 
pressure of 213/149.  After performing multiple studies, it 
was concluded that the Veteran had a simple hypertensive 
hemorrhage.  Subsequent treatment records fail to show any 
sequela from this event.  (See January and July 1993 VA 
Mental Hygiene Clinic notes.)  

Although these inpatient treatment records indicate the 
Veteran was taking antihypertensive medications at the time 
of his admission, the Board notes that VA treatment records 
months earlier in 1992 show the Veteran's hypertension was 
uncontrolled because he was in noncompliance with taking his 
antihypertensive medications and he had a poor understanding 
about the causes and pathologies of hypertension.  
Furthermore, there is no indication in the medical treatment 
records leading up to or at the time of the December 1992 
hypertensive hemorrhage that pain from the Veteran's right 
ankle disability was causing his hypertension to be 
uncontrolled.

The Veteran was hospitalized a second time in May 1997 for 
five days for an intracerebral hemorrhage.  The Veteran 
reported a history of headaches and of a cerebral bleed in 
the past.  The impressions were hypertension, hypertensive 
cardiovascular disease, and cerebral hemorrhage secondary to 
hypertension.  Again, there is no mention of the Veteran's 
service-connected right ankle disability or an opinion that 
pain from this disability caused such an increase in the 
Veteran's blood pressure that it resulted in the cerebral 
hemorrhage.

As the result of an April 1999 VA mental health examination, 
the examiner diagnosed the Veteran to have a mood disorder 
secondary to a general medical condition, stroke.  He 
specifically noted in his report that the Veteran did not 
admit to having psychological reactions secondary to his 
ankle pain.  Rather the Veteran currently appeared to only 
experience psychological symptoms relating to his recent 
strokes, and that his crying spells might be emotional 
incontinence resulting from his left hemisphere stroke.

The Veteran underwent an additional VA mental health 
examination in October 2007.  The Veteran was not very 
forthcoming about his history; thus his spouse provided most 
of the history reported in the examination report.  The 
Veteran also did not elaborate significantly on his symptoms, 
merely stating he does "not feel right," which he related 
to worry over financial issues.  The assessment was that the 
Veteran has dementia and a mood disorder that are both 
secondary to his cerebrovascular accidents.  In response to 
an opinion request as to the etiology of any current 
psychiatric disorder, the examiner stated that, although the 
Veteran shows symptoms of depression and cognitive 
disturbance, these appear secondary to his multiple stokes.  
There does not appear to be any relationship between this and 
his ankle disability or other injuries in service.  Thus, the 
examiner opined that it is not at least as likely as not that 
the Veteran's current psychiatric problems are due to either 
his ankle disability or any other service-incurred injury.  

Finally, to assist in deciding this issue, the Board 
requested a medical expert opinion in November 2008.  In her 
December 2008 report, the medical expert opined that the 
Veteran's two strokes were hemorrhagic in nature and involved 
small cerebral blood vessels in areas typically associated 
with hypertension.  Thus, the medical expert opined that it 
is very likely that the proximate cause of the hemorrhagic 
strokes was co-morbid hypertension.  However, the medical 
expert further stated that there is no medical support for 
the contention that severe pain or any other untoward 
symptomatology associated with the Veteran's chronic right 
ankle disability aggravated his hypertension.  

Thus, the Board finds that the medical evidence is against 
finding a relationship exists between the Veteran's current 
cerebrovascular accident residuals and his service-connected 
right ankle disability or that they are otherwise related to 
service.  The only evidence of a relationship is the 
testimony and statements of the Veteran and his spouse.

At an August 2000 local hearing, the Veteran's spouse 
testified (in pertinent part) that the Veteran's physician 
had said that pain from the ankle had caused his blood 
pressure to rise resulting in a stroke.  The Board finds, 
however, that such a statement is not a medical opinion for 
the purposes of establishing causation as it is second hand.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an 
appellant's statement about what a physician told a lay 
claimant does not constitute the requisite medical evidence 
of a medical diagnosis or of medical etiology).  

Furthermore, to the extent that the Veteran or his spouse 
have argued that he currently has residuals from 
cerebrovascular accidents that were caused or aggravated by 
his service-connected right ankle disability, the Board notes 
(as previously discussed) that as lay persons, they have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although the medical evidence establishes that 
the Veteran's cerebrovascular accidents were due to 
hypertension, there is no evidence that pain from the 
Veteran's service-connected right ankle disability caused an 
increase in his blood pressure that resulted in the 
cerebrovascular accidents.  The medical evidence for 
treatment for his cerebrovascular accidents are lacking of 
any indication that the Veteran's right ankle pain 
contributed to these events, and there is no competent and 
persuasive medical opinion of record indicating otherwise.  

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim and, therefore, the benefit of 
the doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied. 


ORDER

Entitlement to service connection for hypertension, including 
as secondary to residuals of a right ankle disability, is 
denied.

Entitlement to service connection for cerebrovascular 
accident residuals, including as secondary to residuals of a 
right ankle disability, is denied.

REMAND

Increased Rating for Right Ankle Disability

The Veteran's claim for a disability rating in excess of 30 
percent for his service-connected right ankle disability was 
initially remanded in August 2004.  In the Board's subsequent 
April 2007 Remand, it was noted that this increased rating 
claim was still pending at the RO and instructed that this 
claim be readjudicated along with those being remanded by the 
Board.  However, to date, this claim has not been 
readjudicated and returned to the Board for appellate review.

The Board notes that the claims file contains new evidence 
submitted by the Veteran in support of his claim for an 
increased rating for his right ankle disability that has not 
been considered by the RO.  Thus, this evidence should be 
reviewed and any additional evidence obtained if necessary to 
comply with VA's duty to assist the Veteran before this issue 
is readjudicated.

Service Connection for Psychiatric Disorder

The Board finds that additional development is necessary 
prior to a final decision on the Veteran's claim.

As discussed previously in the decision above, the medical 
evidence shows the Veteran had two cerebral hemorrhages due 
to hypertension in December 1992 and May 1997.  However, it 
is only after the second one in May 1997 that the evidence 
shows any sequela.  The Veteran underwent VA examinations in 
April 1999 and October 2007 that determined that the Veteran 
has dementia and a mood disorder secondary to his history of 
cerebrovascular accidents.  

Prior to May 1997, however, there are VA treatment records 
showing that the Veteran was receiving treatment at VA for a 
psychiatric disorder (anxiety and/or depression).  It does 
not appear that all the mental health treatment records have 
been obtained as the first treatment note is from June 1991 
(presumably when he started treatment at the Salisbury, North 
Carolina, VA Medical Center), yet the Veteran has 
consistently reported having received mental health treatment 
at the VA Medical Center in Miami, Florida, starting in 1979.  
Thus, efforts should be made on remand to obtain the 
Veteran's mental health treatment records from the VA Medical 
Center in Miami, Florida, from 1979 to 1991.

Furthermore, the Board finds that a medical opinion is 
necessary in order to fully and fairly adjudicate the 
Veteran's claim.  It is unclear as to whether the anxiety 
and/or depression for which the Veteran was treated prior to 
May 1997 was related to his service-connected right ankle 
disability as the Veteran has contended in multiple 
statements and testimony.  Thus, a medical opinion is needed 
to clarify the etiology of the Veteran's psychiatric 
problems, i.e., whether they are proximately related to his 
service-connected right ankle injury.  In addition, the post-
May 1997 medical evidence indicates that the Veteran's 
current psychiatric problems are related to his history of 
cerebrovascular accidents and not his service-connected right 
ankle disability.  However, it does not appear that there has 
been a clear delineation between the Veteran's mental status 
before and after his cerebrovascular accidents.  Thus, an 
opinion is needed to clarify whether the Veteran's current 
psychiatric problems as set forth in the April 1999 and 
October 2007 VA examination reports are separate and distinct 
from the earlier psychiatric problems the Veteran was treated 
for prior to May 1997.

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the information and 
evidence submitted by the Veteran since the 
April 2004 Board remand in support of his 
claim for an increased rating for his 
service-connected right ankle disability, 
conduct any additional development necessary 
to comply with VA's duty to assist, which 
may include, but is not limited to, 
obtaining any additional VA and non-VA 
medical records and a VA examination to 
determine the current severity of the 
Veteran's disability.

2.  Obtain the Veteran's mental health 
treatment records from the VA Medical Center 
in Miami, Florida, for treatment from 1979 
to 1991.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

3.  When the above action has been 
accomplished and any available evidence has 
been obtained, forward the Veteran's claims 
file for a record review to a VA physician 
with the appropriate medical expertise to 
provide the requested medical opinions set 
out below.  The final report should indicate 
the VA physician's review of the claims 
file, and provide a complete rationale for 
all opinions given.  

After reviewing the claims file, the VA 
physician should answer the following 
questions:

a.  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that 
the anxiety and/or depression for which 
the Veteran was treated prior to his 
cerebrovascular accident in May 1997 (as 
seen in the VA treatment records) was 
proximately due to, the result of or 
aggravated by the Veteran's service-
connected right ankle fracture?  

b.  If the answer to the previous question 
is favorable, then are the Veteran's 
current mood disorder (diagnosed in the 
April 1999 and October 2007 VA mental 
health examinations) and dementia 
(diagnosed in the October 2007 VA mental 
health examination) separate and distinct 
disorders from the pre-May 1997 anxiety 
and/or depression or are they a 
continuation or worsening of the pre-May 
1997 anxiety and/or depression?

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


